Citation Nr: 1315512	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  12-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee Educational Center


THE ISSUE

Entitlement to reimbursement for a certified nursing assistant course taken from August 22 to September 9, 2011, under the Dependents' Educational Assistance (DEA) program.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



REMAND

The appellant is the widow of the Veteran who reportedly served on active duty from June 1954 to June 1957 and from March 1960 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 administrative decision by the Department of Veterans Affairs (VA) Educational Center and Regional Office (RO) in Muskogee, Oklahoma, which determined that a certified nursing assistant course completed by the appellant was not eligible for reimbursement under the licensing and certification provision of the DEA program.  

The appellant perfected her appeal in this case in September 2012.  At that time she indicated that she wanted a Board hearing at its Washington D.C. office.

In December 2012, the RO transferred the appellant's education folder to the Board.  The appellant wrote to the Board in March 2013 and indicated that she was unable to travel to Washington, D.C. because of poor health.  She requested that the Board adjudicate the case.  However, in April 2013, the appellant informed the Board that she wanted a Board hearing held at the RO nearest her home.  

The appellant must be scheduled for her requested Board hearing. 

The appellant has both a paper and Virtual VA claims file.  While the appeal for educational reimbursement was pending, the Philadelphia RO was concurrently adjudicating other issues and associating additional evidence with the appellant's Virtual VA folder, and apparently also with a temporary folder maintained at the RO.  In a June 2010 rating decision, the RO denied entitlement to gratuitous life insurance.  This RO decision is not in the claims folder that is before the Board, but is found in the Virtual VA claims file.  Moreover, a March 2013 letter reflects that the appellant has apparently filed a notice of disagreement as to this rating decision, but such a document is not contained in either the paper claims file or the electronic Virtual VA folder.  Action should be taken to ensure that all information in any temporary file is available to the Board before the hearing is conducted.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a Veterans Law Judge sitting at an RO convenient to the appellant.  The appellant must be given notice of the date, time, and location of the hearing.  Take action to ensure that all information contained in any temporary files maintained by any RO is made available to the Board member scheduled to conduct the hearing.  This should be done prior to the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

